Title: To James Madison from Anonymous, 5 January 1809
From: Anonymous
To: Madison, James



ca. January 5, 1809

Ought a man who has violated the embargo law to have a commission under the government  i am sure you will say no.  Then before you give iohn barney (who I am told is applying for a captaincy in the n avy) one inquire who owned the schooner Sloath capt. Macey which vessel loaded with flour for Orleans befor the supplement to the embargo and went in to the havanna with one of the owners on board without even a plea of distress.  The supplement arived befor the vessel left the port and she was stopt when one of the owners went to Mr J Shee Collector and pledge his honor that he was going to Orleans  I have given you the name of the vessel by which you can ascertain the fact  Burn this
